Appeal from an order of the Onondaga County Court (Anthony F. Aloi, J.), entered January 4, 2006 pursuant to the 2005 Drug Law Reform Act. The order denied defendant’s application to be resentenced upon defendant’s 1994 conviction of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed (see People v Smith, 45 AD3d 1478 [2007]). Present—Gorski, J.P., Martoche, Smith, Centra and Green, JJ.